Citation Nr: 1749429	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-29 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), on the basis of substitution and to include for accrued benefits purposes.

2.  Entitlement to service connection for diabetes mellitus, type II, on the basis of substitution and to include for accrued benefits purposes.

3.  Entitlement to service connection for hypertension, on the basis of substitution and to include for accrued benefits purposes.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities, on the basis of substitution and to include for accrued benefits purposes.

5.  Entitlement to service connection for a disorder manifested by memory loss and syncope, as secondary to coronary artery disease status post coronary artery bypass grafts (CABG), on the basis of substitution and to include for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran died in May 2013.  The widow submitted a timely request to be substituted as the appellant in his place, and in November 2013, the RO granted the request.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  

 In June 2015, and May 2016, the Board remanded the claims for additional development.  In this regard, the Board notes that although it was not indicated in the Board's two previous remands, the claim for service connection for a disorder manifested by memory loss and syncope was denied by the RO "as secondary to coronary artery disease status post CABG," and that these conditions remain a part of the issue on appeal.  See e.g. August 2013 Statement of the Case.

Jurisdiction of this appeal is with the Regional Office and Insurance Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his claim, received in March 2010, the Veteran asserted the following: for about a period of two months, while stationed at Fort Belvoir, he was "involved in herbicide testing in various open fields within an hour or two drive from Ft. Belvoir."  He was carted around with several others in a truck to multiple fields that had been, or were being, sprayed with various tactical herbicides.  He did not know the exact location of each of these fields, but at times it took almost two hours to get to them.  He did not know exact military or Federal reservations that these parcels of land were on (or belonged to), but they could have belonged to Fort Belvoir, Fort Detrick, the Aberdeen Proving Grounds, Fort Ritchie, Fort Meade, "or any other federal installation."  He walked through, and worked in, fields that were all in different stages of decomposition.  The leaves of the vegetation and trees were all wilted, with many starting to brown and look completely dead.  He reported that he subsequently experienced extreme head nasal and chest congestion and he was eventually taken to Walter Reed Army Hospital.  

In May 2016, the Board most recently remanded these claims.  The Board directed that the United States Army and Joint Services Records Research Center (JSRRC) be contacted, and that an attempt be made to verify the Veteran's assertion that he was exposed to herbicides between June and August of 1965.

A review of the claims file shows that following the Board's remand, the RO attempted to obtain additional records and verify the Veteran's claim of herbicide exposure with the Personnel Information Exchange System (PIES), the Defense Personnel Records Information Retrieval System (DPRIS), the Armed Forces Pest Management Board, and the Defense Logistics Agency.  The RO's efforts were not successful.

In denying the claims in a supplemental statement of the case, dated in July 2017, the RO stated inter alia, "VA does not possess the information JSRRC or Compensation Service requires to research a claim that a Veteran served in an area associated with herbicide exposure."  

The Veteran is not shown to have served in Vietnam, or to have qualifying service in Thailand or Korea, and he is therefore not presumed to have been exposed to herbicides such as Agent Orange.  See 38 U.S.C.A. § 1116 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2017).  However, this does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There are specific procedures in effect for the development and adjudication of claims related to exposure to herbicides in this case (i.e., other than the Republic of Vietnam, the Korean DMZ, or Thailand).  See VBA's Adjudication Procedure Manual (M21-1), IV.ii.1.H.7.a. 

In this case, a remand is required, as it does not appear that the relevant M21-1 provisions have been complied with, nor have the Board's May 2016 instructions been properly complied with.  Specifically, under the circumstances, the RO must furnish a detailed description of the claimed exposure to VA's Compensation Service via e-mail at [address omitted], and request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged, the RO must refer the case to the U.S. Army and Joint Services Records Research Center ("JSRRC").  If appropriate, the JSRRC coordinator should make a formal finding that sufficient information required to verify herbicides exposure does not exist.  Id.  (emphasis added).

In this case, it does not appear that the RO furnished the Veteran's detailed description of exposure to VA's Compensation Service via e-mail to request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged, and there is nothing to show that the case was ever subsequently referred to the JSRRC coordinator for an attempt at verification, nor did the JSRRC coordinator ever issue a formal finding that sufficient information required to verify herbicides exposure does not exist.  On remand, the development mandated by VBA Manual M21-1 for claims based on exposure to herbicides (other than in the Republic of Vietnam, the Korean DMZ, or Thailand) should be complied with.  The aforementioned procedures set forth in M21-1indicate that a review by the C&P Service is an integral part of the verification process, and that if exposure to herbicides is not verified, and if otherwise appropriate, that a formal finding must be made stating that sufficient information required to verify herbicides exposure does not exist.  

In summary, the required development, as mandated by the Board's May 2016 remand, and the VA Adjudication Procedure Manual M21-1, has not been sufficiently completed.  Stegall v. West, 11 Vet. App. 268 (1998) (the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by VA's Adjudication Procedure Manual).  The Board therefore finds that the claims must be remanded so that the Board's May 2016 remand instructions can be complied with, and the procedures as set forth in M21-1 for developing claims based on exposure to herbicides (other than in the Republic of Vietnam, the Korean DMZ, or Thailand) can be completed.

Accordingly, the case is REMANDED for the following action:

1.  Provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  

2.  Following the development requested in the first paragraph of this remand, if the alleged exposure to herbicides is not verified, send a request to the JSRRC for verification of the Veteran's alleged herbicide exposure during his service.  If sufficient information required to attempt to verify herbicides exposure does not exist, the JSRRC coordinator must make a formal finding to that effect.  

3.  Following the development requested in the first two paragraphs of this remand, determine whether or not the Veteran was exposed to herbicides during his service.  All necessary actions to comply with the evidentiary development procedures as set forth in M21-1 for claims of herbicide agent exposure based on service other than in the Republic of Vietnam, the Korean DMZ, or Thailand, must be complied with.  

4.  After completion of the foregoing, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the appellant and her representative with a supplemental statement of the case and afford them the appropriate time period for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

